Exhibit 10.4

Dominion Homes, Inc.

Amended 2006 Incentive Compensation Program

William G. Cornely, Senior Vice President of Finance and CFO

Net Income (40% of Total)

 

Goal

   Award

Target

   $ 30,000

Stretch

   $ 75,000

Exceptional

   $ 125,000

Corporate Debt Management (40% of Total)

 

Goal

   Award

100% of Target Debt Reduction

   $ 30,000

133% of Target Debt Reduction

   $ 75,000

166% of Target Debt Reduction

   $ 125,000

Customer Satisfaction (20% of Total)

 

Goal

   Award

94%

   $ 15,000

95%

   $ 37,500

96%

   $ 62,500